ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Edens v. Godinez, 2013 IL App (4th) 120297




Appellate Court            JAMES R. EDENS and AARON MAY, Plaintiffs-Appellants, v. S.A.
Caption                    GODINEZ and ONA WELCH, Defendants-Appellees.



District & No.             Fourth District
                           Docket No. 4-12-0297



Rule 23 Order filed        February 25, 2013
Rule 23 Order
withdrawn                  April 5, 2013
Opinion filed              February 25, 2013


Held                       In an action by two inmates of the Department of Corrections seeking a
(Note: This syllabus       writ of mandamus alleging that two officials of the Department should
constitutes no part of     have calculated plaintiffs’ 50-year and 30-year sentences on the basis of
the opinion of the court   a 360-day year, rather than a 365-day year, summary judgment was
but has been prepared      properly entered for defendants, since plaintiffs failed to show that they
by the Reporter of         had a clear right to such a calculation, that the Department had a clear
Decisions for the          duty to act, or that any clear authority existed to support a claim for such
convenience of the         relief; furthermore, there was no constitutional basis for plaintiffs’ claim.
reader.)


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 10-MR-316; the
Review                     Hon. Leslie J. Graves, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 James R. Edens, of Dixon, appellant pro se.
Appeal
                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Valerie Quinn, Assistant Attorney General, of
                           counsel), for appellees.
Panel                      PRESIDING JUSTICE STEIGMANN delivered the judgment of the
                           court, with opinion.
                           Justices Appleton and Pope concurred in the judgment and opinion.




                                             OPINION

¶1          In May 2010, plaintiffs, James R. Edens and Aaron May, both inmates at Dixon
        Correctional Center and proceeding pro se, jointly filed a petition for writ of mandamus
        under article 14 of the Code of Civil Procedure (Civil Code) (735 ILCS 5/14-101 through 14-
        109 (West 2010)), alleging that defendants, S.A. Godinez (Director, Illinois Department of
        Corrections (DOC)) and Ona Welch (DOC’s Assistant Chief Records Officer), “arbitrarily
        calculated their sentences.”
¶2          In December 2010, defendants filed a motion for summary judgment pursuant to section
        2-1005 of the Civil Code (735 ILCS 5/2-1005 (West 2010)), arguing that no genuine issue
        of material fact existed because plaintiffs did not have a clear right to the relief sought.
        Following a May 2011 hearing, the trial court granted defendants’ motion for summary
        judgment.
¶3          Plaintiffs pro se appeal, making several claims related to the trial court’s dismissal of
        their petition for writ of mandamus. We affirm.

¶4                                      I. BACKGROUND
¶5          In December 1985, the trial court sentenced Edens to concurrent prison terms of 65 years
        for murder, 30 years for attempted murder, and 30 years for home invasion. In October 1993,
        the court sentenced May to concurrent prison terms of 50 years for murder and 15 years for
        kidnaping. In May 2010, plaintiffs pro se filed a petition for writ of mandamus, both alleging
        that Godinez and Welch “arbitrarily calculated their sentences (and inmates similarly
        situated).” In support of their allegation, plaintiffs cited section No. 01.07.400.II.F.2 of
        DOC’s administrative directive, which states as follows:
                “Felony sentences shall be calculated on a 30[-]day per month basis; the number of
            days of the sentence shall be the numerator and 30 shall be the denominator.”
        Edens claimed that if DOC had complied with the aforementioned 30-day per month
        basis–that is, a 360-day year–his prison release date should be April 13, 2016, instead of

                                                 -2-
       October 2, 2016, which DOC calculated using a 365-day year. Similarly, May claimed that
       his release date should be May 3, 2018, instead of September 12, 2018.
¶6          In October 2010, plaintiffs pro se filed a “motion for judicial notice,” requesting that the
       trial court take judicial notice of two pleadings concerning inmate Chris Lekas that had been
       filed in (1) Sangamon County case No. 08-MR-175 against Roger Walker, DOC’s former
       director (“Defendant’s Memorandum of Law in Support of Defendant’s Motion to Dismiss”)
       and (2) the United States District Court for the Northern District of Illinois against Nedra
       Chandler, the warden of the Dixon Correctional Center (“Respondent’s Answer”). Plaintiffs
       claimed that, in both pleadings, DOC used a 360-day year–instead of a 365-day year–to
       calculate Lekas’ prison release date.
¶7          In December 2010, defendants filed a motion for summary judgment pursuant to section
       2-1005 of the Civil Code, arguing that no genuine issue of material fact existed because
       plaintiffs had no clear right to the relief sought. In this regard, defendants contended that the
       petition for writ of mandamus seeks five extra days of sentencing credit for each year
       plaintiffs serve in addition to the day-for-day and meritorious credit they are entitled to
       receive. Following a May 2011 telephonic hearing, the trial court granted defendants’
       summary judgment motion.
¶8          Following numerous postjudgment filings, in August 2012, the trial court conducted a
       telephonic hearing that resulted in the denial of the October 2010 “motion for judicial notice”
       plaintiffs had filed.
¶9          This appeal followed.

¶ 10          II. THE TRIAL COURT’S GRANT OF SUMMARY JUDGMENT
¶ 11      Plaintiffs argue that (1) the trial court erred by granting summary judgment in defendants’
       favor because they stated a cause of action for mandamus relief, (2) the court erred by
       denying their motion for judicial notice, and (3) the court’s dismissal of their petition for writ
       of mandamus violated their constitutional right to equal protection. We address their
       arguments in turn.

¶ 12                   A. Summary Judgment and the Standard of Review
¶ 13       “Summary judgment is appropriate where the pleadings, affidavits, depositions, and
       admissions on file, when viewed in the light most favorable to the nonmoving party,
       demonstrate that there is no genuine issue of material fact and that the moving party is
       entitled to judgment as a matter of law.” West Bend Mutual Insurance v. Norton, 406 Ill.
       App. 3d 741, 744, 940 N.E.2d 1176, 1179 (2010). We review de novo a trial court’s order
       granting summary judgment. Id.

¶ 14                              B. Plaintiffs’ Mandamus Claim
¶ 15      Plaintiffs argue that the trial court erred by granting summary judgment in defendants’
       favor because they stated a cause of action for mandamus relief. Specifically, plaintiffs
       contend that DOC acted unlawfully when it “arbitrarily calculated” their respective prison

                                                  -3-
       release dates in violation of section No. 01.07.400.II.F.2 of DOC’s administrative directive.
       We disagree.
¶ 16       In Rodriguez v. Illinois Prisoner Review Board, 376 Ill. App. 3d 429, 433-34, 876 N.E.2d
659, 663-64 (2007), the Fifth District discussed mandamus relief, stating, in pertinent part,
       as follows:
               “Mandamus is an extraordinary civil remedy that will be granted to enforce, as a
           matter of right, the performance of official nondiscretionary duties by a public officer.
           Lee v. Findley, 359 Ill. App. 3d 1130, 1133, 835 N.E.2d 985, 987 (2005). *** Mandamus
           will issue only where the plaintiff has fulfilled his burden (see Mason v. Snyder, 332 Ill.
           App. 3d 834, 840, 774 N.E.2d 457, 461 (2002)) to set forth every material fact needed
           to demonstrate that (1) he has a clear right to the relief requested, (2) there is a clear duty
           on the part of the defendant to act, and (3) clear authority exists in the defendant to
           comply with an order granting mandamus relief. Baldacchino v. Thompson, 289 Ill. App.
3d 104, 109, 682 N.E.2d 182, 186 (1997). A ‘material fact’ is one that ‘is significant or
           essential to the issue or the matter at hand.’ Black’s Law Dictionary 611 (7th ed. 1999).
           Because Illinois is a fact-pleading jurisdiction, a plaintiff is required to set forth a legally
           recognized claim and plead facts in support of each element that bring the claim within
           the cause of action alleged. Beahringer v. Page, 204 Ill. 2d 363, 369, 789 N.E.2d 1216,
           1221 (2003).” (Emphasis in original.)
¶ 17       In this case, plaintiffs assert that DOC has a clear duty to calculate their respective
       sentence based on the guidance contained within section No. 01.07.400.II.F.2 of DOC’s
       administrative directive, which they claim has the “force and effect of law, and must be
       construed under the same standards which govern the construction of statutes.” We are not
       persuaded.
¶ 18       In Lucas v. Department of Corrections, 2012 IL App (4th) 110004, ¶ 14, 967 N.E.2d 832,
       this court affirmed the trial court’s dismissal of the plaintiff’s suit that DOC was bound by
       its directive with regard to his mandatory supervised release (MSR) term because, as the
       plaintiff claimed, the directive “imposed on DOC a duty to find suitable residential
       placement for him.” In rejecting the plaintiff’s claim, we stated as follows:
           “We are aware of no authority, however, for the premise that an administrative directive
           creates a duty on the part of the agency. It is true that administrative rules have the force
           of law [citation], but administrative directives are not administrative rules [citation].
           DOC’s administrative directive No. 04.50.115 is not part of the Illinois Administrative
           Code. An administrative directive is directed solely at the staff of the agency, not at the
           public, and hence it creates no duty on the part of the agency toward the public.
           [Citations.]
               So, DOC had no statutory or regulatory duty to obtain a residential placement for
           plaintiff that would enable him to comply with the electronic monitoring that was a
           condition of his MSR (although DOC had statutory authority to try to do so–and did try
           to do so).” (Emphases in original.) Lucas, 2012 IL App (4th) 110004, ¶¶ 14-15, 967
N.E.2d 832.
¶ 19       As was the case in Lucas, DOC had no statutory or regulatory duty to calculate plaintiffs’

                                                   -4-
       respective sentences in accordance with section No. 01.07.400.II.F.2. Instead, DOC was
       bound by section 1.10 of the Statute on Statutes, which states as follows:
            “ ‘Month’ means a calendar month, and the word ‘year,’ a calendar year unless otherwise
            expressed; and the word ‘year’ alone, is equivalent to the expression ‘year of our Lord.’ ”
            (Emphasis added.) 5 ILCS 70/1.10 (West 2010).
       Therefore, because plaintiffs have failed to fulfill their burden to demonstrate that (1) they
       had a clear right to the calculation requested, (2) DOC had a clear duty to act, and (3) clear
       authority exists to comply with an order granting mandamus relief, we affirm the trial court’s
       grant of summary judgment.
¶ 20        In so concluding, we decline to reach the merits of plaintiffs’ second argument that the
       trial court erred by denying their motion for judicial notice because that claim is moot. Here,
       the pleadings plaintiffs requested the court take judicial notice of were in support of their
       petition for writ of mandamus. Thus, even if this court were to conclude that plaintiffs were
       correct, it would not alter our conclusion that they failed to state a claim for mandamus relief.
       See In re Karen E., 407 Ill. App. 3d 800, 804, 952 N.E.2d 45, 50-51 (2011) (“Generally,
       Illinois courts do not decide moot issues, render advisory opinions or consider issues where
       the outcome will not be affected by how the issues are decided.”).

¶ 21                             C. Plaintiffs’ Constitutional Claim
¶ 22       Plaintiffs also argue that the trial court’s dismissal of their petition for writ of mandamus
       violated their constitutional right to equal protection. Notwithstanding our earlier conclusion
       that DOC had no duty to calculate the length of plaintiffs’ respective sentences as they
       claimed in their petition for writ of mandamus, we also reject plaintiffs’ argument that they
       had a constitutional right to have their sentences calculated in such a manner.
¶ 23       In Ashley v. Snyder, 316 Ill. App. 3d 1252, 1258, 739 N.E.2d 897, 902 (2000), this court
       held that prison regulations, such as those found in the Illinois Administrative Code, “were
       designed to provide guidance to prison officials in the administration of prisons” and “were
       never intended to confer rights on inmates or serve as a basis for constitutional claims.”
       (Emphasis in original.) See also McNeil v. Carter, 318 Ill. App. 3d 939, 943, 742 N.E.2d
1277, 1281 (2001) (citing Ashley approvingly, for the proposition that a statute does not
       confer a private right on inmates). The rationale for such a prohibition–which is equally
       pertinent to prison administrative directives as in this case–is to (1) prevent inmates–such as
       Edens and May–from “[searching] through prison regulations and state statutes in search of
       mandatory language on which to base their purported ‘rights.’ ” Ashley, 316 Ill. App. 3d at
       1259, 739 N.E.2d at 903.
¶ 24       As part of our opinion in Ashley, we noted further the constitutional rights inmates are
       afforded, as follows:
           “Inmates thus have a constitutional right to adequate shelter, food, drinking water,
           clothing, sanitation, medical care, and personal safety. [Citations.] Prisoners also have
           a reasonable right of access to courts and a right to a reasonable opportunity to exercise
           religious freedom under the first amendment. [Citation.] Beyond these, prisoners possess
           no other rights, only privileges.” Ashley, 316 Ill. App. 3d at 1258-59, 739 N.E.2d at 903.

                                                 -5-
       See also Dupree v. Hardy, 2011 IL App (4th) 100351, ¶¶ 25-26, 960 N.E.2d 1 (applying the
       aforementioned principles this court announced in Ashley to reject an inmate’s claim that he
       had a “right” to access the prison yard).
¶ 25       Accordingly, we reject plaintiffs’ constitutional claim.

¶ 26                                  III. CONCLUSION
¶ 27      For the reasons stated, we affirm the trial court’s judgment.

¶ 28      Affirmed.




                                               -6-